DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Accordingly, claims 1-2 and 4-11 are pending in this application. Claims 1 and 9 have been amended to narrow the scope of the claimed invention.

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. However, since the new ground of rejection relies on references applied in the prior rejection of record, Applicant’s arguments that remain relevant (directed to Peters and King) will be addressed, while the irrelevant arguments (directed to Petrovic) are moot. Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Applicant correctly states that the primary reference, Peters, “discloses to apply negative torque to an engine to increase the load on the engine (col. lines 30-35). The electrical energy is used for charging a battery. However, Peters does not teach…’heating the exhaust aftertreatment system with additional power directly from the electric machine when the state of charge of the battery system is above a predefined state of charge limit’” (bottom of page 5 to top of page 6 of remarks). This much is consistent with the prior art rejection. 
Applicant continues, stating that “King describes that if the battery is in need of charging, it will receive electrical energy from a regenerative braking system, and if not in need of charging, the generative braking system is used for heating a catalyst” (bottom of page 6). This is also consistent with the prior art rejection.
Applicant then asserts that “Adding the teachings of King…results in a system where, in addition to providing negative torque using a motor/generator as taught by Peters, a battery is used for powering an electrical heater as long as the SOC is above a threshold. Once the SOC falls under the threshold, the motor/generator charges the battery, as taught by King” (top of page 7 of remarks). Examiner respectfully disagrees and submits that this mischaracterizes the rejection. King was/is explicitly relied on for the teaching of “supplying the electrical energy generated by loading the engine directly to an electrically heated catalyst when the battery SOC indicates it is above a threshold” (see Final rejection dated 12/16/2020, end of first paragraph on page 4, emphasis added). Hence the statement that the combination of Peters and King results in a system where “a battery is used for powering an electrical heater” fails to appreciate the modification to Peters that was proposed in view of King.
Applicant also noted that in Peters “it appears that the negative torque is not provided if the battery is fully charged” based on col. 5, lines 37-39. For clarity of the record, Examiner wishes to point out that the exact language of this citation reads “In one alternate embodiment, controller 20 first verifies that battery 14 is not fully charged prior to commanding motor/generator 12 to produce the regenerative torque” (emphasis added). Since this pertains to an “alternate embodiment” and Examiner did not once cite this section of Peters, it should be understood that Examiner does not rely on this alternate embodiment.
Applicant’s arguments with respect to claim 9, mirror those already addressed with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 6657315 B1) in view of King et al. (US 5345761).
Regarding claim 1, Peters teaches a method for heating an exhaust aftertreatment system in a hybrid vehicle comprising an internal combustion engine (engine 16) and an electric machine (motor/generator 12), comprising the following steps: 
measuring an exhaust condition for a function of the exhaust aftertreatment system (col. 5, lns. 6-10), 
determining if the exhaust condition is below a predefined limit (col. 6, lns. 42-44), 
applying a load from the electric machine on the internal combustion engine when the exhaust condition is below the predefined limit (col. 5, lns. 33-36; col. 6, lns. 40-47), in order to increase the combustion engine torque (col. 5, lns. 46-48), 
charging a battery system of the vehicle with power from the electric machine (col. 5, lns. 36-37), and 
disconnecting the electric machine from the internal combustion engine when the exhaust condition for the function of the exhaust aftertreatment system is above the predefined limit (col. 6, lns. 42-47: Examiner submits that terminating the negative torque provided by the motor/generator constitutes “disconnecting” the motor from the engine, at least electrically, and is substantially equivalent to Applicant’s corresponding step 150).  
Peters does not teach that the method further comprises the step of “heating the exhaust aftertreatment system with additional-13-Attorney Docket No.: P2289US00PATENT power directly from the electric machine when the state of charge of the battery system is above a predefined state of charge limit, whereby the battery system will not be charged by the electric machine”. However, King teaches an energy management system for a vehicle in which regenerative electrical energy is preferentially supplied directly from the electric machine to the electrically heated catalyst (EHC) (Fig. 4: traction motor may be connected directly to the high voltage EHC via appropriate relays) and secondarily to the battery (col. 5, lns. 31-37). The advantage to such an arrangement is that the losses involved in diverting the regenerative energy into the battery and then drawing it back out of the battery to preheat the catalyst is avoided making the system more efficient (col. 6, lns. 18-26). King also teaches monitoring the state of charge of the battery to determine if the SOC of the battery is above a predefined limit (col. 6, lns. 15-18: determine if the battery can accept regenerative charging). Thus, if electrical energy produced by regenerative torque were to be supplied solely to the battery (as disclosed by Peters), the battery may not be able to accept it (as taught by King), and the regenerative energy would go to waste. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by supplying the electrical energy generated by loading the engine directly to an electrically heated catalyst when the battery SOC indicates it is above a threshold as taught by King in order to avoid electrical losses thereby making the vehicle more efficient (King col. 6, lns. 18-26).

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 6657315 B1) in view of King et al. (US 5345761) and Petrovic et al. (US 2013/0047607 A1).
Regarding claim 2, modified Peters teaches a method according to claim 1, but Peters’s method is activated based on engine and catalytic converter temperature. Peters does not teach that the exhaust condition includes one or more of “exhaust gas temperature, exhaust gas soot, exhaust gas NOx, and exhaust gas flow”. However, Petrovic teaches a method for exhaust-gas aftertreatment which accelerates the exhaust system heating-up process based on comparing exhaust gas temperature to a threshold (Fig. 6, step 610 and step 630). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by substituting exhaust gas temperature for engine or catalytic converter temperature because both known metrics have been used to indicate the operating conditions of the exhaust system and the substitution of one metric for another would have yielded predictable results, namely determining if supplemental heating is necessary for the exhaust system to reach optimal operating conditions.   
Regarding claim 4, modified Peters teaches a method according to claim 1, but Peters, as modified, does not teach that the method further comprises the step of “heating an air intake” with power from the electric machine when the state of charge of the battery system is above the predefined state of charge limit. However, Petrovic teaches turning on a grid heater using power from the battery, which may be recharged by the motor ([0022]), to heat the exhaust gas flowing into the exhaust aftertreatment system ([0037]) when the state of charge of the battery system is above a threshold (Fig. 6, step 650). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by electrically heating the exhaust gas entering the exhaust aftertreatment system when the SOC is above a threshold as taught by Petrovic in order to quickly reach light-off temperature (Petrovic [0059]) thereby reducing emissions, particularly following a cold start (Petrovic [0039], [0059]) while ensuring that the battery remains able to support other electrical devices such as air-conditioning, headlights, etc. (Petrovic [0065]). 
Regarding claim 5, modified Peters teaches a method according to claim 1, but Peters, as modified, does not teach that the method further comprises the step of “heating a particulate filter” with power from the electric machine when the state of charge of the battery system is above the predefined state of charge limit. However, Petrovic teaches turning on a grid heater has the effect of more quickly heating the particulate filter within the aftertreatment system ([0072]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by electrically heating the exhaust gas entering the exhaust aftertreatment system, including the particulate filter, when the SOC is above a threshold as taught by Petrovic in order to quickly reach light-off temperature (Petrovic [0059]) thereby reducing emissions, particularly following a cold start (Petrovic [0039], [0059]) while ensuring that the battery remains able to support other electrical devices such as air-conditioning, headlights, etc. (Petrovic [0065]). 
Regarding claim 6, modified Peters teaches a method according to claim 1, and Peters, as modified, already teaches that the method further comprises the step of heating the exhaust aftertreatment system with power from the electric machine when the state of charge of the battery system is above a predefined limit (see rejection of claim 1) but Peters, as modified, does not teach heating the exhaust aftertreatment system when the exhaust condition for the function of the exhaust aftertreatment system is “above the predefined limit”. However, Petrovic teaches turning on a grid heater even when the exhaust condition is above the threshold ([0044] top of page 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by electrically heating the exhaust aftertreatment system when the SOC is above a threshold as taught by Petrovic in order to quickly reach light-off temperature (Petrovic [0059]) and maintain such temperature (Petrovic [0044]) thereby reducing emissions, particularly following a cold start (Petrovic [0039], [0059]) while ensuring that the battery remains able to support other electrical devices such as air-conditioning, headlights, etc. (Petrovic [0065]).
Regarding claim 7, modified Peters teaches a method according to claim 1, but Peters, as modified, does not teach that the exhaust condition is measured with an exhaust sensor “positioned before” the exhaust aftertreatment system. However, Petrovic teaches measuring an exhaust condition with an exhaust sensor positioned before the exhaust aftertreatment system ([0044]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters to include an exhaust sensor before the exhaust aftertreatment system as taught by Petrovic since all elements were known in the prior art and one killed in the art could have combined the elements by known techniques with no change in their respective functions and the result would have been predictable, namely obtaining a measurement of exhaust condition at the designated point within the system.
Regarding claim 8, modified Peters teaches a method according to claim 1, but Peters, as modified, does not teach that the exhaust condition is measured with an exhaust sensor “positioned after” the exhaust aftertreatment system. However, Petrovic teaches measuring an exhaust condition with an exhaust sensor positioned after the exhaust aftertreatment system ([0044]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters to include an exhaust sensor after the exhaust aftertreatment system as taught by Petrovic since all elements were known in the prior art and one killed in the art could have combined the elements by known techniques with no change in their respective functions and the result would have been predictable, namely obtaining a measurement of exhaust condition at the designated point within the system. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 6657315 B1) in view of Niimi (US 2011/0035136 A1), and King et al. (US 5345761).
Regarding claim 9, Peters teaches a hybrid vehicle, comprising:  -14-Attorney Docket No.: P2289US00PATENT 
an internal combustion engine (engine 16), an electric machine (motor/generator 12), a battery system (electrical charge storage device 14), and an exhaust aftertreatment system (exhaust system 26), wherein the electric machine is adapted to apply a load to the internal combustion engine (col. 5, lns. 33-36) when an exhaust condition for a function of the exhaust aftertreatment system is below a predefined limit (col. 6, lns. 40-44), to charge the battery system with energy from the electric machine (col. 5, lns. 36-37) until the exhaust condition for the function of the exhaust aftertreatment system reaches the predefined limit (col. 6, lns. 42-47).  
Peters is silent regarding “a converter unit”. However, Niimi teaches a converter unit provided between the traveling battery and the inverter ([0050], Fig. 5, converter 242). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters to include a converter unit since all elements were known in the prior art and a person of ordinary skill could have combined these elements using known techniques with no change in their respective functions and the results would have been predictable, namely boosting electric power supplied from the battery (Niimi [0050]). 
Peters also does not teach that the electric machine is adapted to “directly heat the exhaust aftertreatment system with additional-13-Attorney Docket No.: P2289US00PATENT power when the state of charge of the battery system is above a predefined state of charge limit, whereby the electric machine is configured to stop charging the battery system”. However, King teaches an energy management system for a vehicle in which regenerative electrical energy is preferentially supplied directly from the electric machine to the electrically heated catalyst (EHC) (Fig. 4: traction motor may be connected directly to the high voltage EHC via appropriate relays) and secondarily to the battery (col. 5, lns. 31-37). The advantage to such an arrangement is that the losses involved in diverting the regenerative energy into the battery and then drawing it back out of the battery to preheat the catalyst is avoided making the system more efficient (col. 6, lns. 18-26). King also teaches monitoring the state of charge of the battery to determine if the SOC of the battery is above a predefined limit (col. 6, lns. 15-18: determine if the battery can accept regenerative charging). Thus, if electrical energy produced by regenerative torque were to be supplied solely to the battery (as disclosed by Peters), the battery may not be able to accept it (as taught by King), and the regenerative energy would go to waste. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters by supplying the electrical energy generated by loading the engine directly to an electrically heated catalyst when the battery SOC indicates it is above a threshold as taught by King in order to avoid electrical losses thereby making the vehicle more efficient (King col. 6, lns. 18-26).
Regarding claim 10, modified Peters teaches the vehicle according to claim 9, and Peters also teaches that the exhaust aftertreatment system comprises a catalytic converter (catalytic converter 28) but Peters, as modified, is silent regarding “an integrated electrical heater”. However, Niimi teaches a catalytic converter with an electrical catalyst heating device (Fig. 5, element 124F; [0095-96]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peters to include an electrical heater within the catalytic converter since all elements were known in the prior art and a person of ordinary skill could have combined these elements using known techniques with no change in their respective functions and the results would have been predictable, namely a device to increase the temperature of the catalyst within the catalytic converter (Niimi [0095]). 
Regarding claim 11, modified Peters teaches the vehicle according to claim 10, and Peters, as modified, also teaches that the catalytic converter (Peters catalytic converter 28) is adapted to be heated by the electrical heater (Niimi element 124F, see rejection of claim 10) with the energy from the electric machine (Niimi [0096], see rejection of claim 10) when the exhaust condition for the function of the exhaust aftertreatment system is below the predefined limit (Peters col. 6, lns. 40-44) and when the state of charge of the battery system is above the predefined state of charge limit (King col. 5, lns. 31-37, col. 6, lns. 15-18: determine if the battery can accept regenerative charging, see rejection of claim 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNA M MOTT/Primary Examiner, Art Unit 3662